


Exhibit 10.4

 

RESTRICTED STOCK AGREEMENT

 

REDDY ICE HOLDINGS, INC.
2005 LONG TERM INCENTIVE AND
SHARE AWARD PLAN, AS AMENDED

 

GRANTEE: [          ]

 

NO. OF SHARES: [          ]

 

This Agreement (the “Agreement”) evidences the award of 26,000 restricted shares
(each, an “Award Share,” and collectively, the “Award Shares”) of the common
stock, $0.01 par value per share (“Common Stock”), of Reddy Ice Holdings, Inc.,
a Delaware corporation (the “Company”), granted to you, [          ], effective
as of April 14, 2009 (the “Grant Date”), pursuant to the Reddy Ice
Holdings, Inc. 2005 Long Term Incentive and Share Award Plan, as amended (the
“Plan”) and conditioned upon your agreement to the terms described below.  All
of the provisions of the Plan are expressly incorporated into this Agreement.

 

1.                                       Terminology.  Unless otherwise provided
in this Agreement, capitalized words used herein are defined in the Glossary at
the end of this Agreement.

 

2.                                       Vesting.

 

(a)                                  All of the Award Shares are nonvested and
forfeitable as of the Grant Date.

 

(b)                                 So long as your Service with the Company is
continuous from the Grant Date through the applicable date upon which vesting is
scheduled to occur, 33.3% of the Award Shares will vest and become
nonforfeitable on January 1, 2010, 33.3% of the Award Shares will vest and
become nonforfeitable on January 1, 2011, and the remaining Award Shares will
vest and become nonforfeitable on January 1, 2012, such that 100% of the Award
Shares will be vested and nonforfeitable on January 1, 2012 (each a “Vesting
Date”).  The extent to which the Award Shares are vested and nonforfeitable as
of a particular date is rounded down to the nearest whole share.  However,
vesting and nonforfeitability is rounded up to 100% on the final Vesting Date.

 

(c)                                  Unless otherwise determined by the
Committee, none of the Award Shares will become vested and nonforfeitable after
your Service with the Company ceases.

 

(d)                                 If before all of your Award Shares vest and
become nonforfeitable, your Service with the Company terminates as a result of
your death, then as of such termination you shall be deemed to be vested in a
number of Award Shares under Section 2(b) equal to (i) the total number of Award
Shares that would vest and become nonforfeitable upon the next scheduled Vesting
Date, multiplied by (ii) a fraction, the numerator of which is the total number
of days measured from the last Vesting Date to the date that your Service
terminates and the denominator of which is 365.

 

(e)                                  If before all of your Award Shares vest and
become nonforfeitable, your Service with the Company terminates as a result of
your Disability, your termination by the Company without Cause, or

 

1

--------------------------------------------------------------------------------


 

your termination with Good Reason, then as of such termination you shall be
deemed to have continued Service for an additional [  ] months (the “Deemed
Service Period”) for purposes vesting and nonforfeitability of Award Shares
under Section 2(b).  Any Award Shares which would have vested and become
nonforfeitable during the Deemed Service Period shall vest and become
nonforfeitable immediately upon the termination of your Service as contemplated
by this Section 2(e).

 

3.                                       Restrictions on Transfer.

 

(a)                                  Until an Award Share becomes vested and
nonforfeitable, it may not be sold, assigned, transferred, pledged, hypothecated
or disposed of in any way (whether by operation of law or otherwise), except by
will or the laws of descent and distribution, and shall not be subject to
execution, attachment or similar process.

 

(b)                                 Any attempt to dispose of any such Award
Shares in contravention of the restrictions set forth in Section 3(a) shall be
null and void and without effect.  The Company shall not be required to
(i) transfer on its books any Award Shares that have been sold or transferred in
contravention of this Agreement or (ii) treat as the owner of Award Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom Award Shares have been transferred in contravention of this Agreement.

 

4.                                       Stock Certificates.  You are reflected
as the owner of record of the Award Shares as of the Grant Date on the Company’s
books.  The Company or an escrow agent appointed by the Committee will hold in
escrow the share certificates for safekeeping, or the Company may otherwise
retain the Award Shares in uncertificated book entry form, until the Award
Shares become vested and nonforfeitable.  Until the Award Shares become vested
and nonforfeitable, any share certificates representing such shares will include
a legend to the effect that you may not sell, assign, transfer, pledge, or
hypothecate the Award Shares.  All regular cash dividends on the Award Shares
held by the Company will be paid directly to you on the dividend payment date. 
As soon as practicable after vesting of the Award Shares, the Company will
deliver a share certificate to you, or deliver shares electronically or in
certificate form to your designated broker on your behalf, for such vested Award
Shares.  Upon the request of the Committee, you shall deliver to the Company a
stock power, endorsed in blank, with respect to any Award Shares that have been
forfeited pursuant to this Agreement.

 

5.                                       Tax Election and Tax Withholding.

 

(a)                                  You hereby agree to make adequate provision
for foreign, federal, state and local taxes required by law to be withheld, if
any, which arise in connection with the grant of the Award Shares.  The Company
shall have the right to deduct from any compensation or any other payment of any
kind due you (including withholding the issuance or delivery of shares of Common
Stock or redeeming Award Shares) the amount of any federal, state, local or
foreign taxes required by law to be withheld as a result of the grant of the
Award Shares in whole or in part; provided, however, that the value of the
shares of Common Stock withheld or redeemed may not exceed the statutory minimum
withholding amount required by law.  In lieu of such deduction, the Company may
require you to make a cash payment to the Company equal to the amount required
to be withheld.  If you do not make such payment when requested, the Company may
refuse to issue any Common Stock certificate under this Agreement until
arrangements satisfactory to the Committee for such payment have been made.

 

(b)                                 You hereby acknowledge that you have been
advised by the Company to seek independent tax advice from your own advisors
regarding the availability and advisability of making an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, and that any
such election, if made, must be made within 30 days of the Grant Date.  You
expressly acknowledge that you are solely responsible for filing any such
Section 83(b) election with the appropriate governmental authorities,
irrespective of the fact that such election is also delivered to the Company. 
You may not rely on the Company or any of its officers, directors or employees
for tax or legal advice regarding this award. 

 

2

--------------------------------------------------------------------------------


 

You acknowledge that you have sought tax and legal advice from your own advisors
regarding this award or have voluntarily and knowingly foregone such
consultation.

 

6.                                       Adjustments for Corporate Transactions
and Other Events.

 

(a)                                  Stock Dividend, Stock Split and Reverse
Stock Split.  Upon a stock dividend of, or stock split or reverse stock split
affecting, the Common Stock, the number of Award Shares and the number of such
Award Shares that are nonvested and forfeitable shall, without further action of
the Committee, be adjusted to reflect such event.  The Committee shall make
adjustments, in its discretion, to address the treatment of fractional shares
with respect to the Award Shares as a result of the stock dividend, stock split
or reverse stock split; provided that such adjustments do not result in the
issuance of fractional Award Shares.  Adjustments under this Section 6 will be
made by the Committee, whose determination as to what adjustments, if any, will
be made and the extent thereof will be final, binding and conclusive.

 

(b)                                 Binding Nature of Agreement.  The terms and
conditions of this Agreement shall apply with equal force to any additional
and/or substitute securities received by you in exchange for, or by virtue of
your ownership of, the Award Shares, to the same extent as the Award Shares with
respect to which such additional and/or substitute securities are distributed,
whether as a result of any spin-off, stock split-up, stock dividend, stock
distribution, other reclassification of the Common Stock of the Company, or
similar event, except as otherwise determined by the Committee.  If the Award
Shares are converted into or exchanged for, or stockholders of the Company
receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity, or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of the Company’s
successor, and this Agreement shall apply to the securities or other property
(including cash) received upon such conversion, exchange or distribution in the
same manner and to the same extent as the Award Shares.

 

7.                                       Non-Guarantee of Employment or Service
Relationship.  Nothing in the Plan or this Agreement shall alter your at-will or
other employment status or other service relationship with the Company, nor be
construed as a contract of employment or service relationship between the
Company and you, or as a contractual right of you to continue in the employ of,
or in a service relationship with, the Company for any period of time, or as a
limitation of the right of the Company to discharge you at any time with or
without cause or notice and whether or not such discharge results in the
forfeiture of any Award Shares or any other adverse effect on your interests
under the Plan.

 

8.                                       Rights as Stockholder.  Except as
otherwise provided in this Agreement with respect to the nonvested and
forfeitable Award Shares, you will possess all incidents of ownership of the
Award Shares, including the right to vote the Award Shares and receive dividends
and/or other distributions declared on the Award Shares.

 

9.                                       The Company’s Rights.  The existence of
the Award Shares shall not affect in any way the right or power of the Company
or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or other stocks with preference ahead of
or convertible into, or otherwise affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of the Company’s assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

10.                                 Notices.  All notices and other
communications made or given pursuant to this Agreement shall be in writing and
shall be sufficiently made or given if hand delivered or mailed by certified
mail, addressed to you at the address contained in the records of the Company,
or addressed to the Committee, care of the Company for the attention of its
Corporate Secretary at its principal executive

 

3

--------------------------------------------------------------------------------


 

office or, if the receiving party consents in advance, transmitted and received
via telecopy or via such other electronic transmission mechanism as may be
available to the parties.

 

11.                                 Entire Agreement.  This Agreement contains
the entire agreement between the parties with respect to the Award Shares
granted hereunder.  Any oral or written agreements, representations, warranties,
written inducements, or other communications made prior to the execution of this
Agreement with respect to the Award Shares granted hereunder shall be void and
ineffective for all purposes.

 

12.                                 Amendment.  This Agreement may be amended
from time to time by the Committee in its discretion; provided, however, that
this Agreement may not be modified in a manner that would have a materially
adverse effect on the Award Shares as determined in the discretion of the
Committee, except as provided in the Plan or in a written document signed by
each of the parties hereto.

 

13.                                 Conformity with Plan.  This Agreement is
intended to conform in all respects with, and is subject to all applicable
provisions of, the Plan.  Inconsistencies between this Agreement and the Plan
shall be resolved in accordance with the terms of the Plan.  In the event of any
ambiguity in this Agreement or any matters as to which this Agreement is silent,
the Plan shall govern.  A copy of the Plan is available upon request to the
Committee.

 

14.                                 Governing Law. The validity, construction
and effect of this Agreement, and of any determinations or decisions made by the
Committee relating to this Agreement, and the rights of any and all persons
having or claiming to have any interest under this Agreement, shall be
determined exclusively in accordance with the laws of the State of New York,
without regard to its provisions concerning the applicability of laws of other
jurisdictions.  Any suit with respect hereto will be brought in the federal or
state courts in the districts which include New York County, New York, and you
hereby agree and submit to the personal jurisdiction and venue thereof.

 

15.                                 Headings.  The headings in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

16.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

17.                                 Electronic Delivery of Documents.  By your
signing this Agreement, you (i) consent to the electronic delivery of this
Agreement, all information with respect to the Plan and the Award Shares and any
reports of the Company provided generally to the Company’s stockholders;
(ii) acknowledge that you may receive from the Company a paper copy of any
documents delivered electronically at no cost to you by contacting the Company
by telephone or in writing; (iii) further acknowledge that you may revoke your
consent to the electronic delivery of documents at any time by notifying the
Company of such revoked consent by telephone, postal service or electronic mail;
and (iv) further acknowledge that you understand that you are not required to
consent to electronic delivery of documents.

 

4

--------------------------------------------------------------------------------


 

GLOSSARY

 

(a)                                  “Affiliate” means any entity, whether now
or hereafter existing, which controls, is controlled by, or is under common
control with Reddy Ice Holdings, Inc. (including but not limited to joint
ventures, limited liability companies and partnerships).  For this purpose,
“control” means ownership of 50% or more of the total combined voting power or
value of all classes of stock or interests of the entity.

 

(b)                                 “Cause” shall mean the circumstances set
forth in any applicable severance or employment agreement with the Company (the
“Severance Agreement”) or, in the absence thereof, if you (i) are convicted of,
or plead guilty to, a felony or a crime involving moral turpitude, (ii) engage
in independently verified, continuing and unremedied substance abuse involving
drugs or alcohol, (iii) perform an action or fail to take an action that, in the
reasonable judgment of a majority of the disinterested members of the Board,
constitutes willful dishonesty, larceny, fraud or gross negligence by you in the
performance of your duties to the Company, or make a knowing or reckless
misrepresentation (including by omission of any material adverse information) to
shareholders, directors or officers of Reddy Ice Holdings, Inc., (iv) willfully
and repeatedly fail, after 10 business days’ notice, to materially follow the
written policies of the Company or instructions of the Board or (v) materially
breach any agreement to which you and the Company or any of its Affiliates are a
party, or materially breach any written policy, rule or regulation adopted by
the Company or any of its Affiliates relating to compliance with securities laws
or other laws, rules or regulations and such breach is not cured by you or
waived in writing by the Company within 30 days after written notice of such
breach to you.

 

(c)                                  “Committee” means the Compensation
Committee of the Board or such other Board Committee as may be designated by the
Board to administer the Plan.

 

(d)                                 “Company” means Reddy Ice Holdings, Inc. and
its Affiliates, except where the context otherwise requires.

 

(e)                                  “Disability” has the meaning ascribed to
such term in the Severance Agreement.

 

(f)                                    “Good Reason” has the meaning ascribed to
such term in the Severance Agreement.

 

(g)                                 “Service” means your employment or other
service relationship with the Company and its Affiliates.  Your Service will be
considered to have ceased with the Company and its Affiliates if, immediately
after a sale, merger or other corporate transaction, the trade, business or
entity with which you are employed or otherwise have a service relationship is
not Reddy Ice Holdings, Inc. or an Affiliate of Reddy Ice Holdings, Inc.

 

(h)                                 “You”; “Your”.  You means the recipient of
the Award Shares as reflected in the first paragraph of this Agreement. 
Whenever the word “you” or “your” is used in any provision of this Agreement
under circumstances where the provision should logically be construed, as
determined by the Committee, to apply to the estate, personal representative, or
beneficiary to whom the Award Shares may be transferred by will or by the laws
of descent and distribution, the words “you” and “your” shall be deemed to
include such person.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

 

 

REDDY ICE HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name: [          ]

 

Title:   [          ]

 

 

 

 

 

Date:

 

 

 

The undersigned hereby acknowledges that he has carefully read this Agreement
and agrees to be bound by all of the provisions set forth herein.  The
undersigned also consents to electronic delivery of all notices or other
information with respect to the Award Shares or the Company.

 

WITNESS:

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[          ]

 

 

 

 

 

Date:

 

 

Enclosure:  The Reddy Ice Holdings, Inc. 2005 Long Term Incentive and Share
Award Plan, as amended

 

6

--------------------------------------------------------------------------------


 

{This Stock Power should be signed in blank and deposited with the Company if
share certificates are issued and/or delivered to the Grantee for Award Shares
that are nonvested and forfeitable.}

 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned, [          ], hereby sells, assigns and
transfers unto Reddy Ice Holdings, Inc. a Delaware corporation (the “Company”),
or its successor, [          ] shares of common stock, par value $0.01 per
share, of the Company standing in my name on the books of the Company,
represented by Certificate No.                         , or an appropriate book
entry notation, and hereby irrevocably constitutes and appoints
                                                                                                            
as my attorney-in-fact to transfer the said stock on the books of the Company
with full power of substitution in the premises.

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

IMPORTANT TAX INFORMATION

 

INSTRUCTIONS REGARDING SECTION 83(b) ELECTIONS

 

1.              The 83(b) Election is irrevocable.  The 83(b) Election is a
voluntary election that is available to you.  It is your decision whether to
file an 83(b) Election.

 

2.              If you choose to make an 83(b) Election, the 83(b) Election
Form must be filed with the Internal Revenue Service within 30 days of the Grant
Date; no exceptions to this rule are made.  YOU SHOULD SEND THE ELECTION VIA
CERTIFIED MAIL OR VIA A DELIVERY SERVICE THAT PROVIDES PROOF OF DELIVERY.

 

3.              You must provide a copy of the 83(b) Election Form to the
Corporate Secretary or other designated officer of the Company.  This copy
should be provided to the Company at the same time that you file your
83(b) Election Form with the Internal Revenue Service.

 

4.              In addition to making the filing under Item 2 above, you must
attach a copy of your 83(b) Election Form to your tax return for the taxable
year that includes the Grant Date.

 

5.              If you make an 83(b) Election and later forfeit the Award
Shares, you will not be entitled to a refund of the taxes paid with respect to
the gross income you recognized under the 83(b) Election.

 

6.              You must consult your personal tax advisor before making an
83(b) Election.  The attached election forms are intended as samples only, they
must be tailored to your circumstances and may not be relied upon without
consultation with a personal tax advisor.

 

--------------------------------------------------------------------------------


 

SECTION 83(b) ELECTION FORM

 

Election Pursuant to Section 83(b) of the Internal Revenue Code to Include
Property in Gross Income in Year of Transfer

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                                       The name, address, and taxpayer
identification number of the undersigned are:

 

[          ]

                                                    

                                                    

     -     -        

 

2.                                       The property with respect to which the
election is made is [          ] shares of common stock, par value $0.01 per
share, of Reddy Ice Holdings, Inc., a Delaware corporation (the “Company”).

 

3.                                       The date on which the property was
transferred was April 14, 2009, the date on which the taxpayer received the
property pursuant to a grant of restricted stock.

 

4.                                       The taxable year to which this election
relates is calendar year 2008.

 

5.                                       The property is subject to restrictions
in that the property is not transferable and is subject to a substantial risk of
forfeiture until the taxpayer vests in the property.  100% of the shares will be
vested and nonforfeitable on                                          , provided
that the taxpayer is in the employ of the Company on such dates.

 

6.                                       The fair market value at the time of
transfer (determined without regard to any restrictions other than restrictions
which by their terms will never lapse) of the property with respect to which
this election is being made is $                                 per share; with
a cumulative fair market value of $                            .  The taxpayer
did not pay any amount for the property transferred.

 

7.                                       A copy of this statement was furnished
to Reddy Ice Holdings, Inc. for whom the taxpayer rendered the services
underlying the transfer of such property.

 

8.                                       This election is made to the same
effect, and with the same limitations, for purposes of any applicable state
statute corresponding to Section 83(b) of the Internal Revenue Code.

 

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.

 

 

Signed:

 

 

 

 

Date:

 

 

 

 

Letter for filing Section 83(b) Election Form

 

--------------------------------------------------------------------------------


 

[DATE]

 

CERTIFIED MAIL

RETURN RECEIPT REQUESTED

 

Internal Revenue Service Center

 

 

 

(the Service Center to which individual income tax return is filed)

 

Re:

83(b) Election of [          ].

 

Social Security Number:

 

 

 

Dear Sir/Madam:

 

Enclosed is an election under Section 83(b) of the Internal Revenue Code of
1986, as amended, with respect to certain shares of stock of Reddy Ice
Holdings, Inc., a Delaware corporation, that were transferred to me on
                                              .

 

Please file this election.

 

 

 

Sincerely,

 

 

 

 

 

 

 

[        ]

cc:  Corporate Secretary of Reddy Ice Holdings, Inc.

 

--------------------------------------------------------------------------------
